UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA

_____________________________
                              )
LABED AHMED,                  )
                              )
               Petitioner,    )
                              )
                              )         Civ. No. 05–1234 (EGS)
          v.                  )
                              )
GEORGE W. BUSH, et al.,       )
                              )
               Respondents.   )
_____________________________ )

                                ORDER

     On December 8, 2008, the Court directed the government to

file a declaration providing the Court with information as to

Petitioner Labed Ahmed's status and well-being subsequent to his

transfer to Algeria.   In response to that Order, on December 15,

2008 the government filed a declaration by Clint Williamson,

Ambassador-at-Large for War Crimes Issues, explaining that the

Department of State's "general practice" is to have the U.S.

embassy in the receiving country monitor the status of a

transferred detainee through various means.      Ambassador

Williamson's declaration states that "[t]he [State] Department's

overriding concern, in following this approach, is ensuring that

the receiving government is in compliance with its assurances of

humane treatment and that the transferred detainee is, in fact,

not being subjected to mistreatment."      With respect to Mr. Ahmed,

however, Ambassador Williamson’s declaration stated only that the

Department of State "has not received any information that would
suggest that he has been mistreated or that Algeria is not in

compliance with its international legal obligations regarding the

humane treatment of this individual."

     On February 2, 2009, Petitioner’s counsel filed a status

report informing the Court that counsel has learned from an

attorney in Algeria that all ex-detainees from Guantanamo Bay who

have returned home to Algeria are being prosecuted in Algeria.

That attorney also informed Petitioner’s counsel that she has not

located Mr. Ahmed’s attorney in Algeria.   Finally, Petitioner’s

counsel also represents that extensive efforts have been made to

contact Mr. Ahmed’s family, but that those efforts have not yet

been successful.

     Upon consideration of the counsel’s status report and

because the Court shares the Department of State’s “overriding

concern ... [in] ensuring that the receiving government is in

compliance with its assurances of humane treatment and that the

transferred detainee is, in fact, not being subjected to

mistreatment[,]” see Declaration of Clint Williamson dated

December 15, 2008, it is hereby

     ORDERED that the government shall take all available and

appropriate steps to locate Mr. Ahmed and ascertain his status

and well-being and file a report by no later than 12:00 p.m. on

February 9, 2009, detailing (1) what steps have been taken to

comply with this Order and (2) Mr. Ahmed’s current status and


                                  2
well-being.

     SO ORDERED.

SIGNED:   Emmet G. Sullivan
          United States District Judge
          February 3, 2009




                                3